Citation Nr: 9900289	
Decision Date: 01/07/99    Archive Date: 01/12/99

DOCKET NO.  94-06 913	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen the claim for entitlement to service connection for a 
psychiatric disorder, to include psychogenic gastrointestinal 
reaction.  

2.  Entitlement to an increased evaluation for bilateral 
hallux valgus, currently evaluated as 10 percent disabling.  

3.  Entitlement to a total disability rating based on 
individual unemployability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans




INTRODUCTION

The veteran had active service from October 1946 to January 
1948.  

In a rating decision dated in June 1993, the Regional Office 
(RO) determined that new and material evidence had not been 
submitted to reopen a claim for entitlement to service 
connection for a psychiatric disorder, to include psychogenic 
gastrointestinal reaction.  In a February 1994 rating 
decision, the RO denied an increased evaluation for bilateral 
hallux valgus.  In another rating decision dated in March 
1995, the RO denied a total disability rating based on 
individual unemployability.  The Board of Veterans' Appeals 
(Board) remanded the case in June 1997.  

Review of the record also discloses that the veteran believes 
that his various disabilities, nonservice-connected 
disabilities, are 100 percent disabling and render it 
impossible for his to follow a substantially gainful 
occupation.  Therefore, the RO should address the issue of 
entitlement to a permanent and total disability rating for 
pension purposes.  


CONTENTIONS OF APPELLANT ON APPEAL

The veteran essentially contends that an increased rating is 
warranted for his service-connected bilateral hallux valgus.  


DECISION OF THE BOARD

The Board, in accordance with the provisions of 38 U.S.C.A. 
§ 7104 (West 1991 & Supp. 1998), has reviewed and considered 
all of the evidence and material of record in the veteran's 
claims file(s).  Based on its review of the relevant evidence 
in this matter, and for the following reasons and bases, it 
is the decision of the Board that the preponderance of the 
evidence is against the claim for entitlement to an increased 
evaluation for bilateral hallux valgus.  

FINDINGS OF FACT

1.  All relevant information necessary for an equitable 
disposition of the appeal of the claim for entitlement to an 
increased evaluation for the veterans service connection 
hallux valgus has been developed.  

2.  The veterans bilateral hallux valgus has not required 
surgery with resection of metatarsal head and such disability 
is not severe or equivalent to amputation of a great toe.

3.  The veterans bilateral hallux valgus is productive of no 
more than mild disability, productive of no marked deformity, 
pain on manipulation and use accentuated, indication of 
swelling on use, characteristic callosities, extreme 
tenderness of plantar surfaces of the feet, marked inward 
displacement and severe spasm of the tendo achillis on 
manipulation, and is improved by space shoes.  


CONCLUSION OF LAW

The criteria for an evaluation in excess of 10 percent for 
bilateral hallux valgus are not met.  38 U.S.C.A. §§ 1155, 
5107 (West 1991); 38 C.F.R. §§ 4.2, 4.7, 4.10, 4.31, 4.40, 
4.45, Part 4, Diagnostic Codes 5276, 5280 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board finds that the claim for entitlement to an 
increased evaluation for bilateral hallux valgus is well-
grounded within the meaning of 38 U.S.C.A. § 5107, that is, 
the claim is plausible, meritorious on its own or capable of 
substantiation.  Proscelle v. Derwinski, 2 Vet. App. 629 
(1992); Murphy v. Derwinski, 1 Vet. App. 78 (1990).  The 
Board further finds that the Department of Veterans Affairs 
(VA) has met its duty to assist in developing the facts 
pertinent to the veteran's claim.  38 U.S.C.A. § 5107.  

Disability ratings are based on schedular requirements which 
reflect the average impairment of earning capacity occasioned 
by the state of a disorder.  38 U.S.C.A. § 1155.  Separate 
rating codes identify the various disabilities.  38 C.F.R. 
Part 4.  In determining the level of impairment, the 
disability must be considered in the context of the whole 
recorded history, including service medical records.  38 
C.F.R. § 4.2.  An evaluation of the level of disability 
present must also include consideration of the functional 
impairment of the veteran's ability to engage in ordinary 
activities, including employment, and the effect of pain on 
the functional abilities.  38 C.F.R. §§ 4.10, 4.45.  
Additionally, weakness is as important as limitation of 
motion, and a part which becomes painful on use must be 
considered as seriously disabled.  38 C.F.R. § 4.40.  Also, 
where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

The history of the service-connected foot disability may be 
briefly described.  The report of the veterans enlistment 
medical examination in October 1946 shoes that his feet were 
normal on physical examination.  The service medical records 
show that the veteran was seen for bilateral hallux valgus in 
June 1947 and given felt pads.  In a rating decision 
dated in March 1948, the RO granted service connection for 
hallux valgus bilateral and assigned a 10 percent evaluation 
for that disability under Diagnostic Code 5280 of the VA 
Schedule of Rating Disabilities, effective in January 1948.  
38 C.F.R. Part 4.  In April 1953, the RO reduced the 
evaluation assigned for the veterans bilateral hallux valgus 
from 10 percent to noncompensably disabling, effective in 
June 1953, finding that improvement had been shown.  In a 
January 1979 rating decision, the RO granted a 10 percent for 
bilateral hallux valgus under the provisions of Diagnostic 
Code 5280, effective in November 1978.  

The veteran underwent a private medical examination in 
December 1993.  According to the examination report, the 
veteran wore a pair of space shoes which were removed for the 
examination.  Examination revealed bilateral hallux valgus 
deformity, worse on the right.  There was a prominence of the 
exostosis off 
the medial head of the first metatarsal, again more prominent 
on the right than the left.  The second toe on each foot had 
a flexion deformity at the distal interphalangeal joint, 
presumably because this toe was longer and had been forced 
into a flexed position when the veteran wore a shoe.  
Examination of the plantar aspect of the foot showed no 
evidence of any callouses or ulcerations.  He had no fixed 
hammer toe deformities of any of the proximal interphalangeal 
joints of the toes.  He had fairly palpable dorsalis pedis 
pulse and good sensation throughout both feet.  He was noted 
to have a slight depression of his longitudinal arch.  The 
examiners clinical impression was:

[The veteran] apparently has had a 
congenital hallux valgus secondary to a 
short first metatarsal.  He appears to 
have compensated for this fairly well and 
certainly at the present time no surgery 
was indicated.  In view of the fact that 
he has no callouses or ulcerations it 
would appear that his space shoes are 
accommodating his foot deformities very 
well.  No additional treatment is 
indicated.   

The veteran underwent a VA examination of his feet in January 
1996.  At the examination, the veteran complained of pain in 
the hallux valgus bunions which were present.  Objective 
examination revealed 15 degrees of flexion at the metatarsal-
phalangeal joint and 20 degrees of dorsiflexion of the 
metatarsal-phalangeal joint at the first toe.  There was a 
hallux valgus of the first toes, bilaterally.  He had poor 
heel and toe rising, but he stood well.  The examiner also 
related that the veteran had difficulty squatting, but it 
must be taken into consideration that this [wa]s an 80-year 
old gentleman.  Additionally, the skin of the feet was dry, 
and the examiner described function of the feet as good.  The 
examiner also described the veterans gait as tentative and 
reported that there were secondary skin and vascular changes 
in the feet of a mild nature.  The diagnosis was symptomatic 
hallux valgus, bilaterally.  

Under Diagnostic Code 5280, a 10 percent rating is warranted 
for unilateral hallux valgus when the toe has been operated 
on with resection of metatarsal head or when the disability 
is severe, if equivalent to amputation of great toe.  
Significantly, a 10 percent rating is only rating provided 
for under Diagnostic Code 5280; and the Board notes that in 
every instance where the schedule does not provide a zero 
percent evaluation for a diagnostic code, a zero percent 
evaluation shall be assigned when the requirements for a 
compensable evaluation are not met.  38 C.F.R. § 4.31.

There is no probative evidence that either of the veterans 
great toes have been operated on with resection of metatarsal 
head due to the service-connected hallux valgus.  
Additionally, the Board finds that the neither the left 
hallux valgus or the right hallux valgus is severe or 
equivalent to amputation of great toe.  As noted above, the 
December 1993 private examiner related that no surgery was 
indicated.  Moreover, the same examiner reported that, based 
on the absence of certain objective symptoms, it appeared 
that the veterans space shoes were accommodating his foot 
deformities very well.  It is also very probative that the 
examiner related that no additional treatment was indicated 
and that the January 1996 VA examiner described symptoms 
associated with the service-connected hallux valgus as mild 
in nature.  Additionally, at the January 1996 VA examination, 
the examiner described function of the veterans feet as 
good.  Therefore, the Board also finds that another 10 
percent rating under Diagnostic Code 5280 for functional 
impairment of the veteran due to bilateral hallux valgus is 
not warranted.  38 C.F.R. §§ 4.10, 4.40, 4.45.  

After reviewing the statement of the case, the Board finds 
that it appears that the RO also considered the criteria 
under Diagnostic Code 5276 in denying an evaluation in excess 
of 10 percent in this case.  Under Diagnostic Code 5276, 
moderate disability with weight-bearing line over or medial 
to great toe, inward bowing of the tendo achillis, pain on 
manipulation and use of the feet, bilateral or unilateral, 
warrants a 10 percent evaluation; severe disability with 
objective evidence of marked deformity (pronation, abduction, 
etc.), pain on manipulation and use accentuated, indication 
of swelling on use, and characteristic callosities warrants a 
30 percent evaluation for bilateral disability; and 
pronounced disability with marked pronation, extreme 
tenderness of plantar surfaces of the feet, marked inward 
displacement and severe spasm of the tendo achillis on 
manipulation, not improved by orthopedic shoes or appliances, 
warrants a 50 percent evaluation for bilateral disability.  
38 C.F.R. Part 4.

As the probative medical evidence discussed above shows, the 
nature of the symptoms of hallux valgus shown on examination 
was described by the examiner in January 1996 as mild.  
Therefore, the Board finds that there is probative evidence 
that the service-connected hallux valgus is productive of no 
more than mild disability.  Moreover, the December 1993 
private examination revealed no evidence of callosities.  
Furthermore, that examiner related that the space shoes were 
accommodating the veterans foot problem very well.  Thus, 
the service-connected hallux valgus is improved by special 
shoes.  Additionally, there is no probative evidence that the 
veterans service-connected bilateral hallux valgus is 
productive of marked deformity, pain on manipulation and use 
accentuated, indication of swelling on use, extreme 
tenderness of plantar surfaces of the feet, marked inward 
displacement and severe spasm of the tendo achillis on 
manipulation.  Therefore, the Board finds that an evaluation 
in excess of 10 percent under the criteria of Diagnostic 
Code 5276 are not met.  38 C.F.R. Part 4.  

The Board also notes that the United States Court of Veterans 
Appeals (Court) has held that the Board is precluded by 
regulation from assigning an extra-schedular rating under 
38 C.F.R. § 3.321(b)(1) (1998) in the first instance.  Floyd 
v. Brown, 9 Vet. App. 88 (1996).  The Court has further held 
that the Board must address referral under 38 C.F.R. 
§ 3.321(b)(1) only where circumstances are presented which 
the Director of the VAs Compensation and Pension Service 
might consider exceptional or unusual.  Shipwash v. Brown, 
8 Vet. App. 218, 227 (1995).  Having reviewed the record with 
these mandates in mind, the Board finds no basis for further 
action on this question.

Finally, when after consideration of all evidence and 
material of record, there is an approximate balance of 
positive and negative evidence regarding the merits of an 
issue material to the determination of the matter, the 
benefit of the doubt in resolving such matter shall be given 
to the claimant.  38 U.S.C.A. § 5107(b).  However, for the 
reasons discussed above, the Board finds that the 
preponderance of the evidence is against the veteran's claim 
for entitlement to an increased evaluation for bilateral 
hallux valgus.  


ORDER

An increased evaluation for bilateral hallux valgus is 
denied.  


REMAND

Review of the record discloses that the Board determined that 
new and material evidence had not been received to reopen a 
claim for entitlement to service connection for a psychiatric 
disorder, to include psychogenic gastrointestinal reaction in 
October 1992.  That was the last final decision to address 
the claim for entitlement to service connection for a 
psychiatric disorder, to include psychogenic gastrointestinal 
reaction.  The current appeal originated with the veterans 
petition to reopen the claim for entitlement to service 
connection for such a disorder.  

The Board notes that the Court has held the VA must perform a 
two-step analysis when the veteran seeks to reopen a claim 
based on new evidence.  First, it must be determined whether 
the evidence is "new and material."  Second, if the VA 
determines that the veteran has produced new and material 
evidence, the claim is reopened and the VA must evaluate the 
merits of the veteran's claim in light of all the evidence, 
both old and new.  Manio v. Derwinski, 1 Vet. App. 140 
(1991).

New and material evidence means evidence not previously 
submitted which bears directly and substantially upon the 
specific matter under consideration, which is neither 
cumulative nor redundant and which, by itself or in 
connection with the evidence previously assembled, is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a).

In determining whether new and material evidence has been 
presented, the VA must first decide whether evidence 
submitted since the prior final denial is new.  As indicated 
by the regulation, cited above, and by judicial caselaw, 
"new" evidence is that which was not of record at the time of 
the last final disallowance of the claim, and is not merely 
cumulative of other evidence that was then of record.  See 
Evans v. Brown, 9 Vet. App. 273 (1996).  After evidence is 
determined to be new, the next question is whether it is 
material.  The third question was to determine whether, in 
light of all the evidence of record, there was a reasonable 
possibility that the new evidence, when viewed in the context 
of all the evidence, both new and old, would change the 
outcome in the prior determination.  See Colvin v. Derwinski, 
1 Vet. App. 171 (1991).  However, the United States Court of 
Appeals for the Federal Circuit has held that the judicially-
created standard, as to the reasonable possibility of a 
change in outcome, is inconsistent with the language of 
38 C.F.R. § 3.156(a), cited above, and has overruled the 
Colvin test to that extent.  Hodge v. West, 155 F. 3d. 1356 
(Fed. Cir. 1998).  It is therefore impermissible to apply 
this third question in the first step of the Manio analysis 
to the veterans claim.  Instead, the claim must be analyzed 
only in light of the regulatory language of 38 C.F.R. 
§ 3.156.

While the RO included a copy of the full text of 38 C.F.R. 
§ 3.156 in the January 1994 statement of the case sent to the 
veteran, the RO had not been afforded an opportunity to 
analyze the veterans claim since the United States Court of 
Appeals for the Federal Circuit overruled the Colvin test to 
that extent discussed above and determined that the VA should 
address whether there was evidence, not previously submitted, 
which bears directly and substantially upon the specific 
matter under consideration, which is neither cumulative nor 
redundant, and which, by itself or in connection with the 
evidence previously assembled, is so significant that it must 
be considered in order to fairly decide the merits of the 
claim.  

The Court has stated that, when the Board addresses a 
question not addressed by the RO, the Board must consider 
whether or not the claimant has been given adequate notice of 
the need to submit evidence or argument on that question and 
an opportunity to submit such evidence and argument.  If not, 
it must be considered whether the veteran has been prejudiced 
thereby.  Bernard v. Brown, 4 Vet. App. 384 (1993).  Under 
the circumstances of this case, the Board finds that a remand 
is warranted to ensure that the veteran is not prejudiced.  

While the Board regrets the delay involved in remanding this 
case, under the circumstances discussed above, it is felt 
that proceeding with a decision on the merits at this time 
would not withstand scrutiny by the Court.  Therefore, the 
case is REMANDED to the RO for the following action: 

1.  The RO should notify the veteran that 
he may submit additional evidence and 
argument in support of his claims.  See 
Quarles v. Derwinski, 3 Vet. App. 129, 
141 (1992).  The RO should also inform 
him that he should submit competent 
medical evidence linking a current 
psychiatric disorder, to include a 
psychogenic gastrointestinal disorder, to 
service.  See Graves v. Brown, 8 Vet. 
App. 522 (1996). 

2.  The RO should also attempt to secure 
copies of all VA medical records 
pertaining to the veteran dated since the 
last such request.   

3.  Thereafter, the RO should undertake 
any further warranted development and 
should review the complete record of 
evidence and arguments received since the 
last rating decision of record.  In 
making its determination, the RO should 
follow the provisions of 38 C.F.R. 
§ 3.156(a), in accordance with the 
guidance of Hodge, and determine whether 
there is evidence, not previously 
submitted, which bears directly and 
substantially upon the specific matter 
under consideration, which is neither 
cumulative nor redundant, and which, by 
itself or in connection with the evidence 
previously assembled, is so significant 
that it must be considered in order to 
fairly decide the merits of the claim.  
If any benefit sought, for which an 
appeal has been perfected, remains 
denied, the
veteran and his representative should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto with additional argument and/or 
evidence.  

Thereafter, the case should be returned to the Board.  The 
Board intimates no opinion as to the ultimate outcome of this 
case.  The veteran need take no action until notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1997) (Historical and Statutory Notes).  
In addition, VBAs ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	L. JENNIFER LANE
	Acting Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 & Supp. 1997), a decision of the Board of Veterans 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans Judicial Review Act, Pub. 
L. No. 100-687, § 402 (1988).  The date that appears on the 
face of this decision constitutes the date of mailing and the 
copy of this decision that you have received is your notice 
of the action taken on your appeal by the Board of Veterans 
Appeals.  Appellate rights do not attach to those issues 
addressed in the remand portion of the Boards decision, 
because a remand is in the nature of a preliminary order and 
does not constitute a decision of the Board on the merits of 
your appeal.  38 C.F.R. § 20.1100(b) (1996).

- 2 -
